aptpingke lata his ocuaads hag cee nye eras a
ated ya ye SOO AE EGR DS TSMR rg ie it wae es
7 Bs

  

 

 

  
  
    

 

 

   

4
UNITED STATES DISTRICT COURT || USDC SDNY; i
SOUTHERN DISTRICT OF NEW YORK DOCUMENT | if
weve eee n ero nons ssc sss asso r sss c asses x ELECTRONICALLY: FILED fe
ENTRETELAS AMERICANAS S.A., i poc# te
Sane apse
| DATE ae :
Plaintiff, Vie ie ‘|
s
Sp AEM URE Latin Ee wa Lt oleae we aT TO ta a well
-against- 19-cv-3658 (LAK)
RAFAEL IGNACIO SOLER,
Defendant.
x

LEWIS A. KAPLAN, District Judge.

Substantially for the reasons stated in the report and recommendation of Magistrate
Judge Robert W. Lehrburger [DI 26], the complaint is dismissed without prejudice to the filing of
an amended complaint on or before April 7, 2020. Plaintiff's objections [DI 27], to the extent that

they are objections, are overruled.

SO ORDERED,

Dated: March 10, 2020 ls (be

Lewis A‘ Kaplan
United States District Judge

 
